Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of possession of a weapon, a violation of prison disciplinary rules. We confirm. The misbehavior report with a specific account of the incident and testimony by the correction officer who searched petitioner’s cell and discovered the weapon, a shank, provide substantial evidence supporting the determination of guilt (see Matter of Foster v Coughlin, 76 NY2d 964, 966 [1990]; Matter of Binns v Goord, 12 AD3d 1006, 1007 [2004]). Petitioner’s exculpatory statements presented a credibility issue for the Hearing Officer to resolve (see Matter of Miller v New York *498State Dept, of Correctional Servs., 295 AD2d 714, 714-715 [2002]). Contrary to petitioner’s suggestion, the record demonstrates that the hearing was conducted in a fair and impartial manner and the determination did not flow from any bias on the part of the Hearing Officer (see Matter of Cayenne v Goord, 16 AD3d 782, 783-784 [2005]).
Crew III, J.E, Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.